DISMISS and Opinion Filed August 21, 2019




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00316-CV

                            NICHOLAS ARCHIE, Appellant
                                       V.
                   THE RESIDENCES AT WHITE ROCK LAKE, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-00955-E

                               MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
        Appellant’s brief is overdue. By postcard dated July 24, 2019, we notified appellant the

time for filing his brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension motion would

result in the dismissal of this appeal without further notice. To date, appellant has not filed his brief

nor has he corresponded with the Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Robert D. Burns, III/
                                                     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE
190316F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 NICHOLAS ARCHIE, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-19-00316-CV       V.                      Trial Court Cause No. CC-19-00955-E.
                                                  Opinion delivered by Chief Justice Burns,
 THE RESIDENCES AT WHITE ROCK                     Justices Whitehill and Molberg
 LAKE, Appellee                                   participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered August 21, 2019




                                            –2–